UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the quarterly period ended December 25, 2010 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-12719 GIGA-TRONICS INCORPORATED (Exact name of registrant as specified in its charter) California 94-2656341 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4650 Norris Canyon Road, San Ramon, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(925) 328-4650 N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes[ X ]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [ X ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes[]No[ X ] There were a total of 4,974,182 shares of the Registrant’s Common Stock outstanding as of February 4, 2011. 1 INDEX PART I-FINANCIAL INFORMATION Page No. Item 1. Financial Statements Condensed Consolidated Balance Sheets (Unaudited) as of December 25, 2010 and March 27, 2010 3 Condensed Consolidated Statements of Operations (Unaudited), three and nine months ended December 25, 2010 and December 26, 2009 4 Condensed Consolidated Statements of Cash Flows (Unaudited), nine months ended December 25, 2010 and December 26, 2009 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4T. Controls and Procedures 17 PART II-OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Submission of Matters to a Vote of Security Holders 17 Item 5. Other information 17 SIGNATURES 18 Item 6. Exhibits 31.1Certification of CEO pursuant to Section 302 of Sarbanes-Oxley Act. 19 31.2Certification of CFO pursuant to Section 302 of Sarbanes-Oxley Act. 20 32.1Certification of CEO pursuant to Section 906 of Sarbanes-Oxley Act. 21 32.2Certification of CFO pursuant to Section 906 of Sarbanes-Oxley Act. 22 2 Part I - FINANCIAL INFORMATION ITEM 1-FINANCIAL STATEMENTS CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (In thousands except share data) December 25, 2010 March 27, 2010 Assets Current assets Cash and cash-equivalents $ $ Trade accounts receivable, net of allowance of $207 and $95, respectively Inventories, net Prepaid expenses and other current assets Deferred income tax - Total current assets Property and equipment, net Deferred income tax - long term - Other assets 16 16 Total assets $ $ Liabilities and shareholders' equity Current liabilities Accounts payable Accrued commission 99 Accrued payroll and benefits Accrued warranty Deferred revenue Deferred rent - Capital lease obligation 57 Other current liabilities Total current liabilities Long term obligations - deferred rent 31 Long term obligations - capital lease 24 36 Total liabilities Commitments Shareholders' equity Preferred stock of no par value; Authorized 1,000,000 shares; no shares outstanding at December 25, 2010 and March 27, 2010 - - Common stock of no par value; Authorized 40,000,000 shares; 4,966,682 shares at December 25, 2010 and 4,891,394 shares at March 27, 2010 issued and outstanding Retained earnings (accumulated deficit) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See Accompanying Notes to Unaudited Condensed Consolidated Financial Statements 3 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended Nine Months Ended December 25, December 26, December 25, December 26, (In thousands except per-share data) Net sales $ Cost of sales Gross margin Engineering Selling, general and administrative Total operating expenses Operating income (loss) 14 ) Other expense, net - - - (1 ) Interest income (expense), net 4 (7
